- BB&T Exhibit 99.1 May 17, 2011 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Senior Vice President Investor Relations Corporate Communications 733-3058 733-1478 BB&T Corporation CFO to speak May 24 at 2011 Barclays Capital Financial Services Conference WINSTON-SALEM, N.C. – BB&T Corporation (NYSE: BBT) today said that Chief Financial Officer Daryl Bible will present at the 2011 Barclays Capital Financial Services Conference in London on May 24 at 2:10 p.m. BST/9:10 a.m. ET. A webcast of Bible’s presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. BB&T Corporation (NYSE: BBT) is one of the largest financial services holding companies in the U.S. with $157 billion in assets and market capitalization of $19.1 billion, as of March 31, 2011. Based in Winston-Salem, N.C., the company operates approximately 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com . ###
